Exhibit 10.7(p)

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

     THIS AGREEMENT is made this 19th day of December, 2007 by and between First
Horizon National Corporation, a Tennessee Corporation and its subsidiaries,
hereinafter collectively referred to as the ‘Corporation”, the Elbert L. Thomas,
Jr. Insurance Trust ________, hereinafter referred to as the “Trust,” and Elbert
L. Thomas, Jr. hereinafter referred to as the “Employee”.

     NOW, THEREFORE, the parties named above agree as follows:

1.     

Life Insurance Policy.

    (a)     

In furtherance of the purposes of this agreement, life insurance, hereinafter
referred to as the Policy, has been applied for or issued as Policy no.
_____________ on the life of the Employee, hereinafter at times referred to as
the “Insured”, from ____________ Life Insurance Company, or its successors in
interest or assigns, hereinafter called “Insurer”.

    (b)     

This agreement is effective as to a particular policy upon execution of this
Agreement, or upon issuance and acceptance of such policy, whichever is later.

  2.     

Ownership and Duties.

    (a)     

The Corporation shall be the owner of all rights and incidents of ownership in
the Policy, including, without limitation, the right to obtain loans secured by
the Policy and to cancel the Policy, all without the consent of any other party
except as otherwise specifically provided herein. The Trust shall, however, have
the right to designate the beneficiary of Part One of the proceeds of such
Policy, as defined in Paragraph 7, herein.

    (b)     

The Corporation shall be responsible for safeguarding the Policy.

    (c)     

The parties to this agreement shall execute and forward promptly and within
unreasonable delay, changes in beneficiary designation forms and documents,
including the Policy, as required by the Insurer, to facilitate the exercise of
any rights of the parties hereto. The Corporation agrees to designate the
beneficiary of Part One of such Policy in accordance with the written direction
of the Trust. The parties hereto shall not be required to execute any documents
or take any action that would impair their own interest under the Policy and any
assignment of that Policy.

 

--------------------------------------------------------------------------------





3.     

Policy Loans.

   

The Corporation shall have the right to obtain loans secured by the Policy
without the consent of any other party. The amount of such loans together with
the unpaid interest thereon shall at no time exceed that amount the Corporation
would be entitled to as determined by Paragraph 7 herein. The interest due on
such Policy loans shall be the debt of the Corporation owed to the Insurer.

  4.     

Payment of Premiums.

   

All premiums due on the Policy shall be paid by the Corporation.

  5.     

Use of Dividends.

   

All dividends attributable to the Policy shall be applied to the purchase of
paid-up insurance additions from the Insurer.

  6.     

Payment of Proceeds.

   

Upon the death of the Insured, such party or parties as designated by the Trust
in writing shall be beneficiary of Part One of the Policy and the Corporation
shall receive Part Two of the Policy, as defined herein. Alternative modes of
payment may be selected pursuant to the settlement options set forth in the
Policy.

  7.     

Definitions.

    (a)     

For purposes of this agreement, the following definitions are applicable:

     (i)     

Total Premium - Consists of the premium on the policy and any riders thereon.

     (ii)     

Guaranteed Cash Values - Is the contractually guaranteed cash values only.

     (iii)     

Total Cash Values - Consists of guaranteed cash values, cash values of
additions, values from accumulations, and accrued but unpaid dividends.

     (iv)     

Annual Salary – 12 times the current monthly salary (exclusive of any incentive
or bonus compensation).

     (v)     

Final Year Base Salary – Employee’s final year’s base salary (exclusive of any
incentive or bonus

2

--------------------------------------------------------------------------------





  

compensation) as determined under the Corporation’s Survivor Benefits Plan (the
“Survivor Benefits Plan”).

    (b)     

Part One is an amount equal to:

     (i)     

If the Employee is currently employed at the time of his death, the product of
multiplying the Employee’s Annual Salary by a multiple of 2.5; or

     (ii)     

If the Employee is retired at the time of his death, the product of multiplying
the Employee’s Final Year Base Salary by a multiple of two (2);

     

Provided, however, in no event, shall such amount exceed the total of the
insurance proceeds payable under the Policy.

    (c)     

Part Two is an amount equal to the balance of the insurance proceeds in excess
of the amount payable as Part One, above.

    (d)     

The Corporation shall properly certify, as required by the Insurer, the extent
of its interest in the Policy and payment of such amount shall release the
Insurer from any liability to the Corporation.

  8.     

Termination of Agreement.

   

This agreement shall terminate, which termination shall be effective
immediately, for any of the following reasons:

    (a)     

Performance of its terms, following the death of the Insured;

    (b)     

The agreement of the Corporation and the Trust; or

    (c)     

Cancellation of the Policy by the Corporation, provided, however, the
Corporation shall only cancel the Policy if it shall obtain another policy with
which to fund its obligations with respect to Employee under the Survivor
Benefits Plan.

  9.     

Termination of Policy For Reasons Other Than Death.

    (a)     

The Corporation shall have the right to terminate the Policy without the consent
of any other party, subject to its obligation under Paragraph 8(c) and the
Survivor Benefits Plan.

    (b)     

In all instances of termination other than death, the Corporation shall certify
as required by the Insurer the extent of its interest in the Policy, and payment
of such amount shall release the Insurer from any liability to the Corporation.

3

--------------------------------------------------------------------------------





  (c)     

The amounts owed to the Corporation by the Insurer in the event of termination
of the Policy other than by death shall be the Total Cash Values.

  10.     

Named Fiduciary

    (a)     

The Executive Vice President, Personnel Division, of the Corporation is hereby
designated as the Named Fiduciary of this Split Dollar Insurance Plan, in
accordance with the Employee Retirement Income Security Act of 1974 and shall
serve in such capacity until resignation or removal by the Board of Directors of
the Corporation and appointment of a successor by duly adopted resolution of the
Board. The business address and telephone number of the Named Fiduciary are:
First Horizon National Corporation, Box 84, Memphis, Tennessee 38101;
901-523-5804.

    (b)     

The Named Fiduciary shall have the authority to control and manage the operation
and administration of this plan. However, the Named Fiduciary may allocate his
responsibilities for the operation and administration of this plan, including
the designation of persons who are not Named Fiduciaries to carry out fiduciary
responsibilities. The Named Fiduciary shall effect such allocation of his
responsibilities by delivering to the Corporation a written instrument signed by
him that specifies the nature and extent of the responsibilities allocated,
including, if appropriate, the persons, not Named Fiduciaries, who are
designated to carry out fiduciary responsibilities under this plan. The Named
Fiduciary of this plan shall be responsible for making timely delivery of any
required premiums to the Insurer. All plan documents shall be retained by the
Named Fiduciary and made available for examination at the above indicated
business address. Upon written request, plan documents and other information
shall be provided to the parties under this plan.

  11.     

Claims Procedure.

    (a)     

Benefits shall be payable in accordance with the plan provisions. Should the
designated beneficiary fail to receive benefits to which such beneficiary
believes he or she is entitled, a claim may be filed. Any claim for a plan
benefit hereunder shall be filed by the beneficiary (claimant) of this plan by
written communication which is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Named Fiduciary.

    (b)     

If a claim for a plan benefit is wholly or partially denied, a written notice of
the decision shall be furnished to the claimant by the

4

--------------------------------------------------------------------------------





 

                   Named Fiduciary or his designee within a reasonable period of
time after receipt of the claim by the plan, which notice shall include the
following information:             (i)     

The specific reason or reasons for the denial;

      (ii)     

Specific reference to the pertinent plan provisions upon which the denial is
based;

      (iii)     

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

      (iv)     

An explanation of the plan’s claim review procedures.

 

         (c)     

In order that a claimant may appeal a denial of a claim, a claimant or his duly
authorized representative:

      (i)     

May request a review by written application to the Named Fiduciary or his
designee not later than 60 days after receipt by the claimant of written
notification of denial of a claim;

      (ii)     

May review pertinent documents; and

      (iii)     

May submit issues and comments in writing.

    (d)     

A decision on review of a denied claim shall be made not later than 60 days
after the Named Fiduciary’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than 120 days after receipt of a request for review, The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent plan provisions on which the
decision is based.

    (e)     

Notwithstanding anything contained in this paragraph to the contrary, any claim
for a death benefit under an insurance policy under this plan shall be filed
with the Insurer by the claimant or his authorized representative on the form or
forms prescribed for such purpose by the Insurer. The Insurer shall have sole
authority for determining whether a death claim shall or shall not be paid,
either in whole or in part, in accordance with the terms of such annuity or
insurance contract which may have been purchased on the life of the Employee.

5

--------------------------------------------------------------------------------





12.     

Amendment of Agreement.

   

This agreement may be altered, amended, or modified, including the addition of
extra policy provisions, by the Corporation without the consent of any other
party. It shall be the obligation of the Corporation to notify the Insurer of
any amendments or changes to this agreement.

  13.     

Interpretation of Agreement.

   

Where appropriate in this agreement, words used in the singular shall include
plural and words used in the masculine shall include the feminine and vice
versa.

  14.     

Liability of Insurer

    (a)     

The Insurer is not a party to this agreement. With respect to any policy of
insurance issued pursuant to this agreement, the Insurer shall have no liability
except as set forth in the policy. Such Insurer shall not be bound to inquire
into or take notice of any of the covenants herein contained as to policies of
life insurance, or as to the application of the proceeds of such policies.

    (b)     

The Insurer shall be discharged from all liability in making payments of the
proceeds, and in permitting rights and privileges under the policy to be
exercised pursuant to the provisions of the policy.

  15.     

Binding Agreement.

   

This agreement shall bind all parties, their successors and assigns and any
Policy beneficiary.

  16.     

Governing Law.

   

The law of the State of Tennessee shall govern this agreement.

  17.     

Survivor Benefit Plan Terms Superseded.

   

Notwithstanding any provision of the Survivor Benefits Plan to the contrary,
Employee shall not have any right to designate the beneficiary of any portion of
the proceeds of the Policy and shall not have any incident of ownership with
respect to the Policy. All such rights which would otherwise be exercisable by
Employee under the Survivor Benefits Plan shall be solely exercisable by the
Trust.

6

--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first herein above written.

First Horizon National Corporation
Employer Identification
Number: 62-0803242

By:             Kenneth R. Bottoms           Manager — Total Rewards            
          Print Trust’s Name                       Trustee’s signature  
Witnessed by                   Print Trustee’s Name                      
Employee’s Signature   Witnessed by                   Print Employee’s Name    


7

--------------------------------------------------------------------------------